DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 16 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2022/0094496).
Regarding claim 1, Xiong et al. disclose a method of wireless communication, comprising:
Receiving a data channel (Paragraph 0044, receiver receives data transmission; Figure 13 and 14, PDSCH transmitted to and received by receiver), the data channel including a transport block encoding using a first MCS (Paragraphs 0044-0045, data transmission encoded with a modulation order);
Receiving a PTRS interleaved with the data channel (Paragraph 0037, PTRS inserted within a data block; Paragraph 0044 and figures 13 and 14, PTRS associated with PDSCH is transmitted to and received by receiver; Figure 4, PTRS 402 interleaved with data in block 404), wherein the PTRS is encoded with a second MCS that is lower than the first MCS (Paragraphs 0044-0045, modulation order of PTRS transmission may be lower than that of associated data transmission. For instance, if high order modulation, e.g. 64QAM is used for the data transmission, QPSK may be used for the PTRS transmission);
Decoding the PTRS to determine PTRS data (Paragraph 0044, receiver decodes PTRS and employs the decoded PTRS for phase error compensation);
Tracking phase noise using the PTRS data as a transmitted sequence of the PTRS (Paragraphs 0037 and 0044, phase error estimation and compensation using the PTRS inserted within a data block); and
Decoding the transport block for the data channel based on the first MCS and the tracked phase noise (Paragraphs 0044-0045, data transmission modulation order used as basis for decoding; Paragraphs 0037 and 0044, phase error estimation and compensation).
Regarding claim 8, Xiong et al. disclose a method of wireless communication, comprising:
Generating a transport block for a data channel (Paragraph 0044, receiver receives data transmission; Figure 13 and 14, PDSCH transmitted to and received by receiver), the transport block encoded using a first MCS (Paragraphs 0044-0045, data transmission encoded with a modulation order);
Generating a PTRS based on PTRS data encoded with a second MCS that is lower than the first MCS (Paragraphs 0044-0045, modulation order of PTRS transmission may be lower than that of associated data transmission. For instance, if high order modulation, e.g. 64QAM is used for the data transmission, QPSK may be used for the PTRS transmission); and
Transmitting the PTRS interleaved with the data channel (Paragraph 0037, PTRS inserted within a data block; Paragraph 0044 and figures 13 and 14, PTRS associated with PDSCH is transmitted to and received by receiver; Figure 4, PTRS 402 interleaved with data in block 404).

Regarding claim 16, the functional limitations are rejected for similar reasons set forth in rejecting claim 1 above. Xiong et al. additionally disclose an apparatus for wireless communication (Figure 5, UE 101), comprising a memory storing computer-executable instructions (Inherent in UE 101) and at least one processor coupled to the memory and configured to execute the computer-executable instructions (Inherent in UE 101).

Regarding claim 23, the functional limitations are rejected for similar reasons set forth in rejecting claim 8 above. Xiong et al. additionally disclose an apparatus for wireless communication (Figures 5/7A, base station 111/300A), comprising a memory storing computer-executable instructions (Figure 7A, memory 320) and at least one processor coupled to the memory and configured to execute the computer-executable instructions (Figure 7A and paragraph 0118, application circuitry 305 includes one or more processors).

Allowable Subject Matter
Claims 2-7, 9-15, 17-22 and 24-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2, 3, 9, 10, 17, 18, 24 and 25, the prior art does not teach or adequately suggest that code block group aspects for PTRS data; regarding claims 4, 5, 11, 12, 19, 20, 26 and 27, the prior art does not teach or adequately suggest transport control protocol aspects for PTRS data; regarding claims 6, 7, 13-15, 21, 22, and 28-30, the prior art does not teach or adequately suggest peak suppression information message (PSIM) aspects for PTRS data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

August 18, 2022